
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37


DOUGLAS DYNAMICS, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
PERFORMANCE SHARE UNITS


        FOR GOOD AND VALUABLE CONSIDERATION, Douglas Dynamics, Inc. (the
"Company"), hereby grants to Participant named below the number of performance
share units specified below (the "Award"), upon the terms and subject to the
conditions set forth in this Grant Notice, the Douglas Dynamics, Inc. 2010 Stock
Incentive Plan (the "Plan") and the Standard Terms and Conditions (the "Standard
Terms and Conditions") adopted under such Plan and provided to Participant, each
as amended from time to time. Each performance share unit subject to this Award
("Performance Share Unit") is a Restricted Stock Unit subject to performance
conditions as contemplated by Section 8 of the Plan and represents the right to
receive one share of the Company's common stock, par value $0.01 (the "Common
Stock"), subject to the conditions set forth in this Grant Notice, the Plan and
the Standard Terms and Conditions. This Award is granted pursuant to the Plan
and is subject to and qualified in its entirety by the Standard Terms and
Conditions.

Name of Participant:                                 

Grant Date:                     , 20    

Number of Performance Share Units Subject to the Award (Maximum):
                    

Performance Period:                      through                     

        Performance-Based Vesting: The number of Performance Share Units earned
(the "Earned Units") will be determined based on the achievement of the
performance-based vesting criteria over the Performance Period as set forth on
Attachment A hereto.

        Time-Based Vesting: The Earned Units will vest as follows, subject to
Section 2 of the Standard Terms and Conditions:
                                .

        By accepting this Grant Notice, Participant acknowledges that he or she
has received and read, and agrees that this Award shall be subject to, the terms
of this Grant Notice, the Plan and the Standard Terms and Conditions.

DOUGLAS DYNAMICS, INC.                   


--------------------------------------------------------------------------------

Participant Signature

By:                   


--------------------------------------------------------------------------------

    Title:                   


--------------------------------------------------------------------------------

                    

--------------------------------------------------------------------------------

Address (please print)

--------------------------------------------------------------------------------




Attachment A


        Performance-Based Vesting Criteria:                                  


Threshold

                                           

Target

                                           

Maximum

                                           

        Performance Share Units Earned (subject to time-based vesting):

Threshold

  [        ]   (      % of Target)    

Target

  [        ]        

Maximum

  [        ]   (      % of Target)    

--------------------------------------------------------------------------------






DOUGLAS DYNAMICS, INC.
STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE SHARE UNITS


        These Standard Terms and Conditions apply to the Award of performance
share units granted pursuant to the Douglas Dynamics, Inc. 2010 Stock Incentive
Plan (the "Plan"), which are evidenced by a Grant Notice or an action of the
Administrator that specifically refers to these Standard Terms and Conditions.
In addition to these Terms and Conditions, the performance share units shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

1.     TERMS OF PERFORMANCE SHARE UNITS

Douglas Dynamics, Inc., a Delaware corporation (the "Company"), has granted to
the Participant named in the Grant Notice provided to said Participant herewith
(the "Grant Notice") an opportunity to earn a number of performance share units
(the "Award" or the "Performance Share Units") specified in the Grant Notice.
Each Performance Share Unit is a Restricted Stock Unit subject to performance
conditions as contemplated by Section 8 of the Plan and represents the right to
receive one share of the Company's common stock, $0.01 par value per share (the
"Common Stock"), upon the terms and subject to the conditions set forth in the
Grant Notice, these Standard Terms and Conditions, and the Plan, each as amended
from time to time. For purposes of these Standard Terms and Conditions and the
Grant Notice, any reference to the Company shall include a reference to any
Subsidiary.

2.     VESTING OF PERFORMANCE SHARE UNITS

The Award shall not be earned or vested as of the Grant Date set forth in the
Grant Notice and shall be forfeitable unless and until it becomes earned and
vested pursuant to the terms of the Grant Notice and these Standard Terms and
Conditions. The number of Performance Share Units earned (the "Earned Units")
will be determined based on the achievement of the performance-based vesting
criteria over the performance period (the "Performance Period") as set forth on
Attachment A to the Grant Notice. Performance Share Units become Earned Units on
the date that Administrator certifies the achievement of the performance-based
vesting criteria. Any Performance Share Units that are not earned on such date
shall be forfeited. Thereafter, subject to termination or acceleration as
provided in these Standard Terms and Conditions and the Plan, the Award shall
become vested as described in the Grant Notice with respect to the Earned Units
as set forth in the Grant Notice.

Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary:

A.If the Participant has a Termination of Employment prior to the first
anniversary of the Grant Date:

(i)Subject to Section 9, if such Termination of Employment is due to the
Participant's Retirement (as defined below), and occurs six months or more after
the Grant Date, the Performance Share Units shall become earned and vested on
the same schedule as if such Termination of Employment had not occurred, based
on actual performance, but the number of Performance Share Units so earned and
vested shall be pro rated based on the number of whole months of the period from
the Grant Date until the final vesting date that have elapsed prior to such
Termination of Employment.

(ii)If such Termination of Employment is by reason of death or Disability, and
occurs six months or more after the Grant Date, the Performance Share Units
shall become earned and vested upon such Termination of Employment, based on
actual performance for the first and second years of the Performance Period and
target performance for the third year of the Performance Period, but the number
of Performance Share Units so earned and vested shall be pro rated based on the
number of whole months of the period from

--------------------------------------------------------------------------------



the Grant Date until the final vesting date that have elapsed prior to such
Termination of Employment.

(iii)If such Termination of Employment is not due to the Participant's
Retirement or by reason of death or Disability, or occurs less than six months
after the Grant Date for any reason, all Performance Share Units shall be
forfeited and canceled as of the date of such Termination of Employment.



B.If the Participant has a Termination of Employment on or after the first
anniversary of the Grant Date:

(i)Subject to Section 9, if the Termination of Employment is due to the
Participant's Retirement, the Earned Units shall continue to vest under the
schedule described in the Grant Notice, and any unearned Performance Share Units
shall be forfeited and cancelled.

(ii)If the Termination of Employment is by reason of death or Disability and
occurs before the Earned Units have fully vested, the Earned Units shall fully
vest upon such Termination of Employment.

(iii)If the Termination of Employment is for any reason other than death,
Disability or Retirement, any then unvested Performance Share Units, including
any Earned Units, held by the Participant shall be forfeited and canceled as of
the date of such Termination of Employment.

3.     SETTLEMENT OF EARNED UNITS

Vested Earned Units shall be settled by the delivery to the Participant or a
designated brokerage firm of one share of Common Stock per vested Earned Unit as
soon as reasonably practicable following the vesting of such Earned Units, and
in all events no later than March 15 of the year following the year of vesting
(unless delivery is deferred pursuant to a nonqualified deferred compensation
plan in accordance with the requirements of Section 409A of the Code, and
subject to applicable withholding).

4.     RIGHTS AS STOCKHOLDER; DIVIDEND EQUIVALENTS

A.The Participant shall not have voting rights with respect to shares of Common
Stock underlying Performance Share Units unless and until such shares of Common
Stock are reflected as issued and outstanding shares on the Company's stock
ledger.

B.The Participant shall receive dividend equivalents as follows:

(i)For any dividends paid with respect to the shares of Common Stock underlying
the Performance Share Units for which the record date occurs prior to the first
anniversary of the Grant Date, the Participant shall receive a cash payment
equal to the product of the per share amount of such dividends multiplied by the
number of Earned Units. Such cash payment shall be made to the Participant on
the 30th day after the number of Earned Units is determined.

(ii)For any dividends paid with respect to the shares of Common Stock underlying
the Earned Units for which the record date occurs after the first anniversary of
the Grant Date and prior to the forfeiture of such Earned Units, the Participant
shall receive a cash payment equal to the product of the per share amount of
such dividends multiplied by the number of Earned Units. Any amounts due to the
Participant under this provision shall be paid to the Participant, in cash, no
later than the end of the calendar year in which the dividend or other
distribution is paid to stockholders of the Company or, if

2

--------------------------------------------------------------------------------



later, the 15th day of the third month following the date the dividends are paid
to stockholders.

(iii)Notwithstanding anything to the contrary in the foregoing, if any dividends
or distributions with respect to the Common Stock underlying the Performance
Share Units are paid in Shares rather than cash, the Participant shall be
credited with additional Performance Share Units equal to the number of Shares
that the Participant would have received had the Performance Share Units been
actual Shares, and such Performance Share Units shall be subject to the same
risk of forfeiture and other terms of the Grant Notice, these Standard Terms and
Conditions and the Plan as are the other Performance Share Units granted under
this Award. In the case of any distribution with respect to which the
Participant is credited with additional Performance Share Units, distribution
shall be made at the same time as payment is made in respect of the other
Performance Share Units granted under this Award.

5.     CHANGE OF CONTROL

The Performance Share Units shall be treated as follows if there is a Change of
Control:

A.If the Change of Control occurs prior to the first anniversary of the Grant
Date, then:

(i)If the Performance Share Units are not continued, assumed or substituted by
the Participant's employer (or an affiliate of such employer) that employs the
Participant immediately following the Change of Control, the Performance Share
Units shall become fully earned and vested upon the occurrence of the Change of
Control. For each Performance Share Unit, the Participant shall receive (a) the
consideration (whether stock, cash, or other securities or property) received in
the Change of Control by holders of Common Stock for each share held on the
effective date of the Change of Control, (b) common stock of the successor to
the Company with a value equal to the price at which a share of Common Stock is
valued in the Change of Control, or (c) cash equal to the price at which a share
of Common Stock is valued in the Change of Control, as determined by the
Administrator in its discretion.

(ii)If the Performance Share Units are continued, assumed or substituted by the
Participant's employer (or an affiliate of such employer) that employs the
Participant immediately following the Change of Control, the Performance Share
Units shall be converted into a number of Earned Units (or equivalent
securities), based on actual performance for the first and second years of the
Performance Period and target performance for the third year of the Performance
Period, and such Earned Units (or equivalent securities) shall remain subject to
the time-based vesting requirements set forth in the Grant Notice; provided,
however, that if the Participant's employment is terminated other than for
Serious Misconduct (as defined below), or the Participant resigns for Good
Reason (as defined below), in either case within twenty-four (24) months
following the Change of Control, the Earned Units shall fully vest upon such
termination or resignation. Any Performance Share Units not converted into
Earned Units (or equivalent securities) in accordance with this paragraph shall
be cancelled as of the date of the Change of Control.

B.If the Change of Control occurs on or after the first anniversary of the Grant
Date, then:

(i)If the Earned Units are not continued, assumed or substituted by the
Participant's employer (or an affiliate of such employer) that employs the
Participant immediately following the Change of Control, the Earned Units shall
become fully vested upon the occurrence of the Change of Control. For each
Earned Unit, the Participant shall receive

3

--------------------------------------------------------------------------------



(a) the consideration (whether stock, cash, or other securities or property)
received in the Change of Control by holders of Common Stock for each share held
on the effective date of the Change of Control, (b) common stock of the
successor to the Company with a value equal to the Change of Control Price, or
(c) cash equal to the Change of Control Price, as determined by the
Administrator in its discretion.

(ii)If the Earned Units are continued, assumed or substituted by the
Participant's employer (or an affiliate of such employer) that employs the
Participant immediately following the Change of Control, the Earned Units (or
equivalent securities) shall remain subject to the time-based vesting
requirements set forth in the Grant Notice; provided, however, that if the
Participant's employment is terminated other than for Serious Misconduct, or the
Participant resigns for Good Reason, in either case within twelve months
following the Change of Control, the Earned Units shall fully vest upon such
termination or resignation.

For purposes hereof, the Performance Share Units, including the Earned Units,
shall be considered "assumed" if, following the Change of Control, the
Performance Share Units confer the right to receive, for each share of Common
Stock subject to the Performance Share Units immediately prior to the Change of
Control, (i) the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
share held on the effective date of the Change of Control, or (ii) common stock
of the successor to the Company of substantially equivalent economic value to
the consideration received in the Change of Control by holders of Common Stock
for each share held on the effective date of the Change of Control (as
determined by the Administrator in its discretion). The Performance Share Units
will be considered "substituted for" if the successor or acquiror replaces the
Units with equity awards of substantially equivalent economic value measured as
of the date the Change of Control occurs (as determined by the Administrator in
its discretion).

Notwithstanding the foregoing, to the extent that Section 409A of the Code
applies to the Award, any such action shall be consistent with the requirements
of Section 409A of the Code.

6.     RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of Performance Share Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

7.     INCOME TAXES

The Company shall not deliver Shares or cash payments in respect of any
Performance Share Units or dividends unless and until the Participant has made
arrangements satisfactory to the Administrator to satisfy applicable withholding
tax obligations. In the case of Shares, unless the Participant pays the
withholding tax obligations to the Company by cash or check in connection with
the delivery of the Common Stock, withholding may be effected, at the Company's
option, by withholding Common Stock issuable in connection with the vesting of
the Performance Share Units (provided that shares of Common Stock may be
withheld only to the extent that such withholding will not result in adverse
accounting treatment for the Company). The Participant acknowledges that the
Company shall have the right to deduct any taxes required to be withheld by law
in

4

--------------------------------------------------------------------------------



connection with the delivery of the Performance Share Units from any amounts
payable by it to the Participant (including, without limitation, future cash
wages). In the case of cash payments, the Company may withhold from such
payments any amounts necessary to satisfy withholding tax obligations.

8.     NON-TRANSFERABILITY OF AWARD

The Participant represents and warrants that the Performance Share Units are
being acquired by the Participant solely for the Participant's own account for
investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Performance Share Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.

9.     RESTRICTED ACTIVITIES

A.By accepting the Performance Share Units, the Participant acknowledges and
agrees that, during the Performance Period and the vesting period under the
Grant Notice, the Participant will have access to and become acquainted with the
Company's and its Affiliates' confidential and proprietary information,
including, but not limited to, information or plans regarding the Company's and
its Affiliates' customer relationships, personnel, or sales, marketing, and
financial operations and methods; trade secrets; formulas; devices; secret
inventions; processes; and other compilations of information, records, and
specifications (collectively "Proprietary Information"). The Participant shall
not disclose any of the Company's or any of its Affiliates' Proprietary
Information directly or indirectly, or use it in any way, either during the
vesting period under the Grant Notice or at any time thereafter, except as
required in the course of his employment or service with the Company or as
authorized in writing by the Company. All files, records, documents,
computer-recorded information, drawings, specifications, equipment and similar
items relating to the business of the Company or any of its Affiliates, whether
prepared by the Participant or otherwise coming into the Participant's
possession, shall remain the exclusive property of the Company or its
Affiliates, as the case may be, and shall not be removed from the premises of
the Company under any circumstances whatsoever without the prior written consent
of the Company, except when (and only for the period) necessary to carry out the
Participant's duties in the course of the Participant's employment, and if
removed shall be immediately returned to the Company upon any Termination of
Employment. Notwithstanding the foregoing, Proprietary Information shall not
include (i) information which is or becomes generally public knowledge or public
except through disclosure by the Participant in violation of these Standard
Terms and Conditions or other applicable agreements and (ii) information that
may be required to be disclosed by applicable law.

B.By accepting the Performance Share Units, the Participant acknowledges and
agrees that, while employed by or in service with the Company and during any
vesting period following the Participant's Retirement, the Participant will not
interfere with the business of the Company or any of its Affiliates by directly
or indirectly soliciting, attempting to solicit, inducing, or otherwise causing
any employee of the Company or any of its Affiliates to terminate his or her
employment in order to become an employee, consultant or independent contractor
to or for any other employer.

C.By accepting the Performance Share Units, the Participant acknowledges and
agrees that, while employed by or in service with the Company and during any
vesting period following the Participant's Retirement, the Participant will not,
without the prior consent of the Company, directly or indirectly, have an
interest in, be employed by, or be connected with, as an

5

--------------------------------------------------------------------------------



employee, consultant, officer, director, partner, stockholder or joint venturer,
in any person or entity owning, managing, controlling, operating or otherwise
participating or assisting in any business which is in competition with the
business of the Company or any of its Affiliates (i) during the vesting period
under the Grant Notice prior to the Participant's Retirement, in any location,
and (ii) during the vesting period under the Grant Notice following the
Participant's Retirement, in any country in which the Company or any of its
Affiliates was conducting business at the date of the Participant's Termination
of Employment and continues to do so thereafter; provided, however, that the
foregoing shall not prevent the Participant from being a stockholder of less
than 1% of the issued and outstanding securities of any class of a corporation
listed on a national securities exchange.

D.By accepting the Performance Share Units, the Participant acknowledges and
agrees that, while employed by or in service with the Company and during any
vesting period following the Participant's Retirement, the Participant shall not
directly or indirectly make, repeat or publish any false, disparaging, negative,
unflattering, accusatory, or derogatory remarks or references, whether oral or
in writing, concerning the Company, any of its Affiliates or any of its or their
respective products, services, affiliates, subsidiaries, officers, directors,
employees or stockholders.

E.By accepting the Performance Share Units, the Participant acknowledges and
agrees that (i) the provisions of Section 2 providing for the continued vesting
of the Earned Units upon Retirement and this Section 9 are mutually dependent
and not severable, and (ii) the Company would not provide for the continued
vesting of the Earned Units upon Retirement as provided for in Section 2 but for
the Participant's promises set out in and the enforceability of this Section 9.
Accordingly, if the Participant fails to comply with this Section 9 or any part
thereof, or if Section 9 or any part thereof is ever declared to be illegal,
invalid, or otherwise unenforceable in any respect by a court of competent
jurisdiction, then the Participant agrees that (x) the Performance Share Units,
including any Earned Units, held by the Participant that have not been settled
shall immediately be forfeited and canceled (regardless of whether then vested
or unvested) and (y) with respect to any Performance Share Units that have been
settled, the Participant shall immediately pay to the Company the fair market
value of the Shares associated with the settlement of the Performance Share
Units at the time of vesting; provided that if the scope of the restrictions in
this Section 9 as to time, geography, or scope of activities are deemed by court
of competent jurisdiction to exceed the limitations permitted by applicable law,
the Participant and the Company agree that the restrictions so deemed shall be,
and are, automatically reformed to the maximum limitation permitted by such law.

10.   RECOUPMENT

If the Administrator determines that recoupment of incentive compensation paid
pursuant to this Award is required under any law, listing standard or any
recoupment policy of the Company, then this Award will terminate immediately on
the date of such determination to the extent required by such law, listing
standard or recoupment policy and the Administrator may recoup any such
incentive compensation in accordance with such recoupment policy or as required
by law or listing standard. The Company shall have the right to offset against
any other amounts due from the Company to the Participant the amount owed by the
Participant hereunder.

11.   OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Performance Share Units. Any prior agreements, commitments or negotiations
concerning the Performance Share Units are superseded.

6

--------------------------------------------------------------------------------



12.   LIMITATION OF INTEREST IN SHARES SUBJECT TO PERFORMANCE SHARE UNITS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Performance
Share Units. Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company's employ or service
nor limit in any way the Company's right to terminate the Participant's
employment at any time for any reason

13.   DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

A."Confidential Information" shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
"know-how" whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

B."Good Reason" shall mean the Participant's Termination of Employment from the
Company or its successor within sixty (60) days following the occurrence of
(i) a material reduction in the Participant's base salary; (ii) a material
adverse change in the Participant's responsibilities; or (iii) a required
relocation of the Participant's principal place of employment by more than
thirty-five (35) miles from its location as in effect immediately prior to the
Change of Control; provided, that the Participant shall have provided written
notice to the Company or its successor of his or her intention to resign for
Good Reason and the grounds therefor within thirty (30) days following the
occurrence of the event constituting Good Reason, and the Company shall have
failed to cure such event within thirty (30) days of receiving such notice.

C."Retirement" shall mean the Participant's voluntary Termination of Employment
from the Company after the earlier of (i) the date on which the Participant
attains age sixty-five (65) or (ii) the date on which the Participant has
attained age fifty-five (55) and at least ten (10) years of continuous service
with the Company.

D."Serious Misconduct" shall mean the occurrence of any of the following:
(i) any willful, intentional or grossly negligent act by the Participant having
the effect of materially injuring the interest, business or prospects of the
Company or its successor or any of their Affiliates; (ii) the material violation
or material failure by the Participant to comply with the Company's or its
successor's material published rules, regulations or policies, as in effect from
time to time; (iii) the Participant's conviction of a felony offense or
conviction of a misdemeanor offense involving moral turpitude, fraud, theft or
dishonesty; (iv) any willful or intentional misappropriation or embezzlement of
the property of the Company or its successor or any of their Affiliates; or
(v) a material breach of Section 9 above by the Participant; provided, however,
that in the event that the Company or its successor determines to terminate the
Participant's employment pursuant to clauses (ii) or (v) of this definition of
Serious Misconduct, such termination shall only become effective if the Company
or its successor shall first give the Participant written notice of such Serious
Misconduct, which notice shall identify

7

--------------------------------------------------------------------------------



in reasonable detail the manner in which the Company or its successor believes
Serious Misconduct to exist and indicates the steps required to cure such
Serious Misconduct, if curable, and the Participant shall fail within thirty
(30) days of such notice to substantially remedy or correct the same.

14.   GENERAL

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

15.   ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Performance Share Units via
Company web site or other electronic delivery.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.37



DOUGLAS DYNAMICS, INC. GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN PERFORMANCE
SHARE UNITS
Attachment A
DOUGLAS DYNAMICS, INC. STANDARD TERMS AND CONDITIONS FOR PERFORMANCE SHARE UNITS
